Citation Nr: 1647119	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  04-23 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disability.

2.  Entitlement to nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 until February 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

For the sake of clarity, the Board finds that a brief procedural history would be beneficial.  In May 2006 the Board remanded the matters on appeal for additional development, and in August 2009 the Board issued a decision denying entitlement to TDIU and entitlement to nonservice-connected pension benefits based on the dates of service shown on the Veteran's DD Form 214, namely, August 1997 to January 1999.  In an April 2013 decision, the Board vacated the May 2006 denial based upon a DD Form 215 indicating that the Veteran had active service until February 2001.  The Board then remanded the claims for additional development.  The claim is again before the Board.  

The prior remand also included the issue of entitlement to service connection for an acquired psychiatric disorder.  On remand, an April 2016 rating decision granted service connection for an adjustment disorder with mixed anxiety and depressed mood recurrent.  The April 2016 rating decision constitutes a grant of the claim on appeal.  As such, it is no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Board regrets the additional delay, but finds that further development is necessary prior to appellate review.

Initially, there has not been substantial compliance with the prior remand directives.  In pertinent part, the April 2013 remand directed that the AOJ conduct any additional development deemed necessary, to include requesting updated income and employment information.  To date, employment and income information subsequent to July 2001 has not been requested or otherwise obtained.  

The supplemental statement of the case denied the claims relying on the June 2015 examiner's notation that the Veteran was successfully employed and therefore did not meet the criteria for TDIU or nonservice-connected pension benefits.  The mere fact that the Veteran is employed does not automatically bar entitlement to TDIU 
or nonservice-connected pension benefits, as marginal employment can be for consideration.  See 38 C.F.R. §§ 4.16(a), 4.17(a) (2015). 

Accordingly, employment and income information is necessary to adequately address the claims.  

The record also indicates that there may be outstanding VA records.  Specifically, in a June 2012 correspondence the Veteran reported that she had applied for vocational rehabilitation.  However, her vocational rehabilitation counseling    folder is not of record.  Additionally, while the June 2015 VA examination report indicated that the Veteran was receiving ongoing health care through the VA health care system since 2012, VA treatment records have not been associated with the records.  As such records may be relevant to her TDIU claim, the Veteran's vocational rehabilitation folder and all available VA treatment records must be associated with the record.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, as the Board is remanding the Veteran's TDIU claim for other matters, the Veteran should be afforded another opportunity to submit or authorize VA to obtain on her behalf any private treatment records relevant to her TDIU claim.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any available VA treatment records and associate them with the claims file.

2.  Obtain and associate with the record the Veteran's vocational rehabilitation counseling folder.  If the records are not available, the claims file should be annotated to reflect that fact and the Veteran should be notified accordingly.

3.  Ask the Veteran to provide a completed release form with the names and addresses of all medical care providers who have treated her for any condition impacting her ability to work, to include Sentara Norfolk General Hospital and Sewell's Point Medical Clinic.  After securing any necessary releases, the AOJ should request any relevant records identified.  If any requested records are unavailable, the Veteran should be notified of such.

4.  Ask the Veteran to fully complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, as well as an appropriate form for eliciting income information (e.g. Eligibility Verification Report, etc.) to obtain annual income information for each year from January 2001 to the present.

5.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If the benefits sought on     appeal remain denied, the Veteran should be furnished        a supplemental statement of the case and be given an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




